Citation Nr: 0302252	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her brother-in-law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The deceased veteran served on active duty from September 
1942 to October 1945.  His service records show that he was a 
combat veteran of World War II.  His military decorations 
include the Combat Infantryman Badge and the Purple Heart 
Medal for wounds received in combat in the European Theater 
of Operations.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for service connection for the veteran's 
cause of death.

The Board has remanded this case twice to the RO for 
evidentiary and procedural development during the course of 
this appeal, in May 1999 and April 2000.  After the most 
recent remand the RO confirmed the denial of the appellant's 
claim in a November 2002 rating decision.  The case was 
returned to the Board in January 2003 and the appellant now 
continues her appeal.


FINDINGS OF FACT

1.  The veteran died in September 1996 as a result of 
multisystem organ failure, due to (or as a consequence of) 
sepsis syndrome, due to (or as a consequence of) acute 
cholecystitits, with severe chronic obstructive pulmonary 
disease contributing to his death but not resulting in the 
underlying cause of death.



2.  At the time of the veteran's death, he was service-
connected for cicatrix of his right neck secondary to a 
gunshot wound, perforating, right face and neck, with 
involvement of Muscle Group XXII; malunion of the right 
mandible; loss of half of the masticatory surface; and 
chronic laryngitis with partial aphonia.

3.  The service-connected disabilities did not contribute to 
the veteran's death.

4.  The underlying disease process which led to acute 
cholecystitis which led to sepsis which led to multisystem 
organ failure was not manifested during the veteran's period 
of active service or until many years after his separation 
from service and was not proximately related to his service-
connected gunshot wound residuals.

5.  The underlying disease process which led to chronic 
obstructive lung disease was not manifested during the 
veteran's period of active service or until many years after 
his separation from service and was not proximately related 
to his service-connected gunshot wound residuals.


CONCLUSION OF LAW

A grant of service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

In a written brief presentation dated January 2003, the 
appellant's representative, The American Legion, discussed 
the provisions of the VCAA as contained in 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159 and requested that VA provide 
notice of the VCAA to the appellant.  However, on reviewing 
the claims file we find that the appellant has already been 
provided with constructive notice of the provisions of the 
VCAA in correspondence dated in February 2002, in which the 
RO informed her of her rights in the VA claims process with 
specificity to her claim for service connection for the 
veteran's cause of death.  The RO has provided the appellant 
with an explanation of how VA would assist her in obtaining 
necessary information and evidence.  The appellant has also 
been made aware of the information and evidence necessary to 
substantiate her claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts in compliance with 
the VCAA to assist her in obtaining evidence necessary to 
substantiate her claim during the course of the two remands 
which occurred during this appeal.  VA has also obtained a 
medical nexus opinion in January 2001 which addressed the 
question regarding the relationship between the late 
veteran's service and his cause of death.  (See Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).)  We 
further note that in VA correspondence dated June 2000, the 
appellant was invited to identify any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The appellant has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  Lastly, in RO 
correspondence dated November 2002 she was informed that her 
claim would be held open for an additional 60 days to allow 
her the opportunity to submit any further additional evidence 
in support of her claim.  She responded in December 2002 that 
she was satisfied that she had made her contentions clear and 
requested that the case be returned to the Board for 
appellate adjudication, waiving the balance of the 60 days 
that her claim was being held open.  As a result of the 
development which has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

According to the veteran's official certificate of death, he 
died on September 17, 1996 at the age of 75.  The medical 
coroner who issued the death certificate identified the 
veteran's immediate cause of death as being multisystem organ 
failure, due to (or as a consequence of) sepsis syndrome, due 
to (or as a consequence of) acute cholecystitits.  Other 
significant conditions contributing to his death but not 
resulting in the underlying cause was severe chronic 
obstructive pulmonary disease (COPD).  At the time of the 
veteran's death, he was service-connected for cicatrix of his 
right neck secondary to a gunshot wound, perforating, right 
face and neck, with involvement of Muscle Group XXII; 
malunion of the right mandible; loss of half of the 
masticatory surface; and chronic laryngitis with partial 
aphonia.

The appellant filed a claim of entitlement to service 
connection for the veteran's cause of death in September 
1996.  

The veteran's service medical records show that in addition 
to being treated for his gunshot wound through his neck which 
he sustained during combat in June 1944, he was also treated 
in July - August 1944 for pneumonia of unknown etiology which 
affected his right lower lobe.  The pneumonia resolved with 
no evident residuals noted at the time of the veteran's 
separation from service in October 1945.

Postservice medical records include a VA examination 
conducted in March 1947 which show that the veteran's lungs 
were clear and normal on chest X-ray evaluation.  No 
complaints or findings relating to a pulmonary disability 
were shown on VA examination reports dated May 1947 and April 
1949.  

The veteran's records of private and VA medical treatment for 
the period from 1975 to 1996 have been associated with his 
claims file.  These show treatment for chronic pulmonary 
emphysema, bronchitis and COPD.  A June 1988 treatment report 
noted that the veteran had reported having a long history of 
pneumonia which he attributed to military service as being 
related to his old gunshot wound of the neck.  However, the 
physician who treated the veteran in June 1988 noted that his 
review of the veteran's chest X-rays in 1974, 1975 and 1988 
did not reveal any lung masses indicative of pneumonia.  The 
physician diagnosed the veteran with COPD, specifically 
emphysema and chronic bronchitis, secondary to tobacco use.  
The examiner noted some component of the veteran's airways 
disease was related to his employment as a millworker.  

Private medical records dated September 8, 1996, several days 
prior to the veteran's death, show that the veteran was 
diagnosed with acute renal failure secondary to 
cholecystitis, sepsis and hypotension, with acute 
cholecystitis, status post laparoscopic cholecystectomy on 
September 6, 1996, with severe COPD, a history of 
urolithiasis, respiratory failure with ventilatory support, 
history of hypertension, home O2 via Scoop catheter, and a 
postoperative bleeding wound.  Laboratory tests of his urine 
and blood yielded findings consistent with renal failure.  
The medical report noted that the veteran was deemed to have 
been a high operative risk for the cholecystectomy procedure 
due to his severe COPD.

In October 1997, the appellant and her brother-in-law 
appeared at the RO and presented oral testimony in support of 
her claim for service connection for the veteran's cause of 
death.  The transcript of the hearing shows the appellant 
testified, in pertinent part, that she knew the veteran for 
over 50 years and that the veteran had a paralyzed diaphragm 
and lung disease ever since military service due to repeated 
bouts of pneumonia which began in service and to 
complications from his old gunshot wound.  The appellant 
believed that the veteran's lung disease was related to 
military service and that it materially and substantially 
contributed to his death in September 1996 because it 
complicated his ability to recover from his gall bladder 
surgery.  In this regard, she noted that the physicians who 
operated on the veteran remarked on the treatment reports 
that he was deemed to be a high operative risk due to his 
lung disease.  The appellant's brother-in-law testified that 
he knew the veteran since approximately 1947 and that he 
observed that the veteran had recurring respiratory problems 
ever since leaving service.  He stated that one of the 
veteran's physicians had informed him that one of his lungs 
was weakened due to paralysis from his old gunshot wound and 
that but for his weakened lung he would have survived his 
gall bladder operation in September 1996 because it was 
supposed to be a very simple surgical procedure.  

In a VA death addendum dated in January 2001, a VA physician 
presented the following opinion:

"The (veteran) was apparently hospitalized with 
sepsis and died due to multi organ failure 
secondary to the sepsis secondary to 
cholecystitis.  The (veteran) has a history of a 
gunshot wound to the upper neck and COPD.  He 
would have recurrent pneumonia and also has a 
history of neck surgery.  The (veteran) was home 
O2 dependent for some time prior to his death due 
to his severe chronic obstructive pulmonary 
disease.  The (veteran) during (the September 
1996) hospitalization developed multi organ 
failure, this was all secondary to sepsis due to 
the cholecystitis.  In review of the (veteran's 
claims) file and medical records (he) had a 
history of the COPD which was secondary to 
tobacco abuse.  His ultimate demise was not 
secondary to a service-connected event, but was 
related to sepsis and multi organ failure which 
was the result of sepsis.  

In summary on reviewing the (veteran's) chart and 
medical records from his hospitalization at the 
time of his death his ultimate demise was not 
related to any service-connected conditions."

Analysis
  
Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001).  If 
the disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  
Nevertheless, when a disability is not initially manifest 
during service or within an applicable presumptive period 
(See 38 C.F.R. §§ 3.307, 3.309), service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2002).

Service connection for the cause of death may also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2002).

The appellant's essential contention is that the veteran's 
COPD contributed substantially or materially to his death and 
that COPD was related in some manner to his history of 
pneumonia in service and his service-connected residuals of a 
gunshot wound.  Notwithstanding her contentions, there was no 
diagnosis of COPD of any sort shown in service nor any 
objective medical evidence linking the veteran's COPD to his 
military service.  While there is a history of treatment for 
pneumonia affecting the right lobe in service, it cannot be 
attributed to the concurrent gunshot wound because the 
pneumonia was deemed to have been of unknown etiology.  
Postservice medical records show that the veteran's 
physicians did not find any lung disease or other chronic 
pulmonary disability on chest X-rays conducted in the years 
immediately after his separation from military service in 
1947 and 1949.  Private treatment reports dated in 1988 also 
concluded that notwithstanding the veteran's allegations of 
having recurrent pneumonia since service, his chest X-rays 
did not show findings consistent with pneumonia and his COPD 
was attributed to tobacco use and, to a lesser degree, to his 
postservice employment as a millworker.  Similarly, the VA 
physician who provided the January 2001 nexus opinion 
concluded that the veteran's COPD was secondary to his 
tobacco use and that there was no linkage between the 
veteran's death and his period of military service or his 
service-connected gunshot wound residuals.

Notwithstanding the appellant's and the lay witnesses 
contentions that the veteran's COPD was related to his 
military service and was the primary cause of his death, we 
note that there is no indication in the record that either 
she or her brother-in-law (who had also presented supportive 
testimony during the October 1997 RO hearing) are not trained 
medical professionals.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a lay person is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, 
their lay assertions of medical causation and etiology, 
absent corroboration by objective medical evidence and 
opinions, are of extremely limited probative value towards 
establishing a link between the veteran's military service 
and/or service-connected gunshot wound residuals with his 
COPD and cause of death.  The United States Court of Appeals 
for Veterans Claims has stated that "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).

The appellant and her brother-in-law are not competent to 
answer questions requiring medical analysis due to their lack 
of professional medical training.  The medical questions 
presented in this case must be decided on the basis of 
medical evidence that is derived from competent medical 
authorities.  In addition such competent medical evidence 
must relate to the specific facts of this veteran's case.  
When such evidence is taken into account, it is clear that 
the veteran died of multi organ failure due to sepsis due to 
acute cholecystitis, and not to his service-connected gunshot 
wound residuals.  Though a plausible argument could be made 
that his COPD substantially or materially contributed to his 
death, there is no objective medical evidence in the claims 
folder that attributes the veteran's COPD to his period of 
military service.  

We find that the VA physician's opinion of January 2001 to be 
dispositive of the question as to whether there is a 
relationship between the veteran's period of military service 
and/or his service-connected gunshot wound residuals with his 
ultimate cause his death.  Specifically, the VA physician 
determined that the veteran's ultimate demise was not related 
to any service-connected conditions.  

The objective medical evidence does not weigh in favor of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Her appeal is therefore 
denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

